Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on December 16, 2021. In virtue of this communication, claims 1-12 are currently presented in the instant application.
Drawings
The drawings submitted on December 16, 2021 have been reviewed and accepted by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 11, 21, 24, and 28 of U.S. Patent No. US 9,264,856. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the broadened claims of the present application are anticipated by the more narrow claims elements of the U.S. Patent/co-pending application.  Claim(s) 1, 3-7, 9-12 is/are anticipated by claim 1, 11, and 24 of the U.S. Patent/co-pending application.  Claim(s) 2 and 8 is/are anticipated by claim 5, 21, and 28 of the U.S. Patent/co-pending application.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, 11, 13, 14, and 16 of U.S. Patent No. 11,231,289. 

Although the claims at issue are not identical, they are not patentably distinct from each other because  the broadened claims of the present application are anticipated by the more narrow claims elements of the U.S. Patent/co-pending application.  Claim(s) 1, 3-7, and 9-12 is/are anticipated by claim 1, 9, 13, and 16 of the U.S. Patent/co-pending application.  Claim(s) 2 and 8 is/are anticipated by claim 11 and 14 of the U.S. Patent/co-pending application.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, 4, 6, 7, 8, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pub No.: US-20060223518-A1 (herein “Haney”).

Claims 1 and 7
Consider claim 1, Haney teaches a method, comprising: 
sending, from a first mobile device, a request including information associated with a mobile device of a friend of a user (see Haney Fig. 17A, [0096], [0101] note initiator device sends buddy setup request to the buddy server including the recipient device information); 
receiving, in response to the request, a location of the mobile device of the friend of the user (see Haney Fig. 17B, [0102] note initiator device receives GPS position data for the recipient device); and 
outputting a map generated based on the received location of the mobile device of the friend of the user (see Haney Fig. 5, [0102] note displaying the map, via the MapIt function or the Buddy Watch server pulling the map via MapQuest, with the recipients position).
Claim(s) 7 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 8
Consider claim 2, Haney teaches wherein the first mobile device is a mobile phone (see Haney [0059] note cell phone).
Claim(s) 8 is/are rejected for at least the same reason(s) set forth in claim 2.
Claims 4 and 10
Consider claim 4, Haney teaches comprising outputting an average travelling speed (see Haney Fig. 5, [0115] note displaying the buddy speed).
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 6 and 12
Consider claim 6, Haney teaches, comprising: establishing a link with a global positioning service (GPS) system (see Haney [0102] note the initiator device sending GPS position data in packets); and 
transmitting geographical data to the GPS system, wherein the geographical data includes the location of the mobile device of the friend of the user and a first location of the first mobile device (see Haney [0102] note the initiator device exchanging GPS position data in packets with the recipient device the buddy watch server).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 6.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3, 5, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haney and further in view of Pub No.: US-20060293850-A1 (herein “Ahn”).

Claims 3 and 9
Consider claim 3, Haney fails to teach comprising outputting an estimated travel time.  Ahn teaches a route display module on a mobile device displaying the travel and turn information including a time period remaining to a destination by means of distance and speed (see Ahn [0126]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Haney to include the recited teaching of Ahn.  Such a modification would improve Haney by improving the mobility and functionality of the mobile communication terminal (see Ahn [0139]). 	
Claim(s) 9 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 5 and 11
Consider claim 5, Haney fails to teach comprising outputting an elapsed travel time.  Ahn teaches a route display module on a mobile device displaying the travel and turn information including a time period remaining to a destination by means of distance and speed (see Ahn [0126]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Haney to include the recited teaching of Ahn.  Such a modification would improve Haney by improving the mobility and functionality of the mobile communication terminal (see Ahn [0139]). 	
Claim(s) 11 is/are rejected for at least the same reason(s) set forth in claim 5.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647